Citation Nr: 0943780	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-28 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a thoracolumbar 
spine disability, including arthritis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1952 until July 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board first considered this 
appeal in December 2008 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

The Board notes that when the Veteran was initially service-
connected for his thoracolumbar disability in November 1981, 
extant regulations provided for separate evaluations for 
limitation of motion of the thoracic (dorsal) and lumbar 
spines under 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292 
(1981).  The regulations for rating disorders of the spine 
have since changed, and the current regulatory scheme - which 
provides for rating the thoracolumbar spine as a single 
segment under the "General Rating Formula for Diseases and 
Injuries of the Spine" - has been in effect since the time 
the Veteran filed the claim on appeal.  In view of the 
circumstances, the issue on appeal has been recharacterized 
as shown on the first page of this decision.

The Veteran submitted additional evidence to the Board in 
September 2009.  The Veteran, though his representative, also 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction and therefore referral to the 
RO of evidence received directly by the Board is not 
required. 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  For the period from August 20, 2003 until August 10, 
2008, the Veteran's arthritis of the thoracolumbar spine did 
not manifest with limitation of motion to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.   

2.  For the period from August 11, 2008, until March 25, 
2009, the Veteran's arthritis of the thoracolumbar spine 
manifested with limitation of motion to 10 degrees but did 
not result in unfavorable ankylosis of the entire 
thoracolumbar spine.  

3.  For the period beginning March 26, 2009, the Veteran's 
arthritis of the thoracolumbar spine did not manifest with 
limitation of flexion to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

4.  The Veteran's radiculopathy of the right lower extremity 
is productive of mild incomplete paralysis of the sciatic 
nerve.

5.  The Veteran's radiculopathy of the left lower extremity 
is productive of mild incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria in excess of 20 percent for arthritis of the 
thoracolumbar spine have not been met for the period from 
August 20, 2003 until August 10, 2008. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 
5242, 5243 (2004-2009).

2.  The criteria for a 40 percent evaluation for arthritis of 
the thoracolumbar spine have been met for the period from 
August 11, 2008, until March 25, 2009. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 
5242, 5243 (2004-2009).

3.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the thoracolumbar spine have not been met 
for the period beginning March 26, 2009. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 
5242, 5243 (2004-2009).

4.  The criteria for a separate 10 percent disability rating 
for radiculopathy of the right lower extremity associated 
with the arthritis of the thoracolumbar spine have been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5242, 4.124a, Diagnostic Code 8520 (2009).

5.  The criteria for a separate 10 percent disability rating 
for radiculopathy of the left lower extremity associated with 
the arthritis of the thoracolumbar spine have been 
approximate. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5242, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO must also notify the Veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki,  580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in September 2004, July 2008 and 
January 2009.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the service treatment records, VA outpatient 
treatment records and private medical records.  The Veteran 
submitted private medical records in support of his claim.  
While the December 2008 remand noted there were photographs 
that were not associated with the claims file, the Veteran 
had the opportunity to resubmit these photographs on remand.  
The Veteran indicated in February 2009 that he had previously 
brought photographs to the RO but they were not considered 
and the Veteran failed to resubmit any photographs at that 
time.  It has been held in this regard that "[t]he duty to 
assist is not always a one-way street.  If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the punitive evidence [,]" Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, the 
Veteran indicated in February 2009 that he had no further 
evidence to submit.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Turning to the merits of the claim the Veteran seeks an 
increased evaluation for arthritis of the thoracic spine and 
arthritis of the lumbar spine.  The RO granted service 
connection for a back disability in a November 1981 rating 
decision.  At that time, a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  A 
subsequent December 2002 rating decision granted separate 
evaluations for the lumbar spine and thoracic spine.  A 10 
percent evaluation was assigned for each segment of the spine 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Veteran 
has since contended the 10 percent ratings did not accurately 
reflect the current severity of the arthritis of his thoracic 
and lumbar spine.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

As noted above, the Veteran's arthritis of the thoracic and 
lumbar spine was evaluated under Diagnostic Code 5010 for 
traumatic arthritis.  Diagnostic Code 5010 mandates the claim 
be evaluated as degenerative arthritis.  Diagnostic Code 
5003, in turn, evaluates disabilities based on the degree of 
limitation of motion under the appropriate Diagnostic Codes, 
in this case, Diagnostic Code 5242 which evaluates limitation 
in motion from degenerative arthritis of the spine.  If the 
disability is noncompensable under the appropriate Diagnostic 
Code for the joint involved, a 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.  Limitation of motion needs 
to be objectively shown by findings such as swelling, muscle 
spasm, or painful motion. Id.  

The Schedule for Rating Criteria indicates that disabilities 
of the spine under Diagnostic Codes 5235 to 5243 will be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  This rating formula assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease.  
Under this formula, a 10 percent is for assignment when there 
is forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is for assignment when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or with a combined range of motion not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is for assignment when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or for favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for assignment upon a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and a 100 percent evaluation is for assignment for 
unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  
Significantly, although the rating code does not expressly 
state the range of motion findings are based upon the 
standing position, examination into the legislative history 
of the regulation clearly indicates the range of motion 
findings are premised on a neutral position of 0 degrees when 
standing.  See 67 Fed. Reg. 56509, at 56511-12 (September 4, 
2002) (explaining that the normal findings of ranges of 
motion of the spine are based upon the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), the last edition of the Guides that measured 
range of motion of the spine using a goniometer).

Note (5) explains that unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of the spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The Board must also consider a 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5243 for intervetebral disc syndrome.  Under Diagnostic 
Code 5243, a 10 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past twelve months.  
A 20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks during the past twelve months; a 40 
percent evaluation was assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past twelve months; and a 60 percent 
evaluation was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  That Diagnostic Code also provides an 
alternative method for evaluating intervertebral disc 
syndrome by providing for separate evaluations for chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities in assigning whichever 
method results in the higher evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

An October 6, 2004, private medical record noted complaints 
of back pain in the lower right lumbar spine. The pain 
radiated to the right buttock, right posterior thigh and 
right calf.  He described it as constant, mild in severity, 
dull and aching.  He denied stiffness, numbness or weakness 
of the legs.  There was some pain relief with rest and pain 
medication.  Pain increased with walking.  Clinical 
examination reflected there was pain to palpation in the 
right sciatic area.  Neurovascular examination reflected a 
light touch and pain sensation deficit in the right L5 
distribution, deep tendon reflexes were 2/4 and strength was 
3/5 right quadriceps and right hip adductors.  Straight leg 
raise was negative.  The diagnosis was lumbar radiculitis.  
An October 13, 2004, private magnetic resonance imaging test 
(MRI) of the lumbar spine concluded there was a non-enhancing 
1.0 x 0.5 centimeter nodule within the thecal sac at the 
inferior L2 level.  The signal intensity suggested this is a 
cystic type mass.  

The Veteran underwent a VA examination on October 13, 2004, 
to assess the severity of the spine.  The examiner noted the 
Veteran's complaints of a fairly constant dull ache that 
extended to the right buttock down the posterior right lower 
extremity all the way to the ankle.  Flare-ups, resulting in 
a sharp pain, occurred when the leg was kept in the same 
position for more than 5-10 minutes or from prolonged 
walking.  The Veteran also indicated he felt his right lower 
leg would give out and explained his left lower extremity 
also began to develop symptoms.  Running was limited and he 
could no longer do stair stepping or heavy lifting.  He did 
not sue a back brace or require assistive devices.  There 
were no incapacitating episodes in the last year and no bowel 
or bladder impairment was reported.  He treated with Motrin. 

Clinical examination reflected mild swelling over the spinous 
process around the L5-S1 area.  There was also a rash in this 
region.  The spine was tender to palpation over spinous 
processes from L1-S1 as well as left and fright paraspinally 
from L1-S1.  Flexion was found to 60 degrees with pain 
beginning at 40 degrees.  Extension was to 27 degrees with 
pain.  There was bilateral rotation to 18 degrees with pain.  
Lateral flexion was found to 10 degrees on the left and to 15 
degrees on the right, with pain bilaterally.  There was no 
additional limitation of motion with repetitive use.  
Straight leg raise was negative on the left but increased low 
back pain and straight leg on the right was positive at 45 
degrees for radicular symptoms.  Tiptoe walking and heel 
walking were okay.  Tandem gait was somewhat difficult due to 
pain in the right lower extremity and balance difficulty.  
Sensory examination reflected good sensation to pinprick and 
light tough in the lower extremities.  Deep tendon reflexes 
were 2+ and symmetrical.  Muscle strength was 5/5 in the 
lower extremities although the Veteran was noted to have 
significant atrophy of the left lower leg and intrinsic 
muscles of the foot with slight varus deformity of the leg 
tibia and mild pronation of the foot.  

On x-ray, there was slight right convex lateral curvature of 
the lumbar spine.  There was moderate disc space narrowing at 
L4-5, particularly on the right side of the disc space, with 
vacuum disc and marginal osteophytes at that level.  There 
was also slight narrowing at L3-4 with some marginal spurring 
anteriorly.  The vertebral body heights were normal.  There 
was some ossification projecting posterior to the lower L4 
vertebral body and the lumbosacral disc space could represent 
ligament calcification posing a risk of narrowing of the 
spinal canal focally, some of the reactive changes at the 
approximated spinous processes of L3-4.  The diagnosis was 
moderate to severe spondylosis at L4-5 with associated 
degenerative disc disease.  

A November 5, 2004, VA examination of the thoracic spine 
reflected the Veteran complained of a daily dull ache in the 
center and the middle and distal two thirds of the thoracic 
spine.  Flare-ups caused a burning pain and occurred when 
lying down, walking, or working with arms outstretched while 
standing.  He treated with medication but described 
limitation in running, carrying more than 5-10 pounds, 
trimming hedges or any activity requiring his arms be 
outstretched.  He denied radicular symptoms and did not use a 
brace.  There were no incapacitating episodes.  

Examination of the thoracic spine reflected tenderness to 
palpation over the spinous processes from T6-T12, left 
paraspinally from T7 through T12 and right paraspinally also 
from T7 through T12.  The pain increased down the distal 
thighs.  There was no scoliosis.  There was no fixed kyphosis 
and there was pain at about 50 degrees of flexion but this 
also reduced the kyphosis.  An x-ray of the thoracic spine 
concluded there was minor spondylosis and hyperostotic 
changes in the thoracic spine of doubtful clinical import.  
The overall diagnosis of the examination was minor 
spondylosis of the thoracic spine. 

A June 28, 2006, VA examination of the joints reflected the 
Veteran described a dull ache and mild weakness and rare 
numbness down the entire left lower extremity.  The Veteran 
indicated he had slight trouble walking due to the left leg 
because he lost his balance and had to avoid quick movements.  
He explained the leg never actually gave out on him but came 
close to giving out.  He denied past spinal surgery or trauma 
to either lower extremity.  He denied difficulty in range of 
motion to the lower extremities.  He described a dull pain in 
the right buttock and posterior thigh that extended to about 
knee level, and rarely past the knee.  Pain increased when 
sitting in one position for a prolonged period.  Lying down 
relieved pain.  He indicated there was occasional sharp 
shooting pain of the right buttock for which he would take 
medication.  He described occasional numbness in the right 
thigh.  He denied significant weakness of the right lower 
extremity and explained it never gave out on him.  He did not 
use assistive devices, braces or splints. 

Clinical examination indicated a slight 1 inch leg length 
discrepancy on the right lower extremity.  Strength of the 
quadriceps was 4/5 bilaterally and all other muscle strength 
testing was 5/5.  Reflexes were 2+ patellar tendon 
bilaterally.  The left Achilles tendon reflex was 2+ and the 
right was 1/2.  Sensory examination revealed good sensation 
to pinprick and light touch in the lower extremities.  There 
was an obvious decrease in the size of the left posterior leg 
or calf muscles to the ankles however muscle tone was good.  
Electromyograph (EMG) of the lower extremities revealed no 
current abnormalities to document a radiculopathy from the 
lumbar spine.  Specifically, the examiner noted there was no 
evidence of an L2-3 nerve root abnormality.  The diagnosis 
was atrophy verses congenitally smaller left calf muscle, 
unknown etiology and leg length discrepancy of the right.  
Neither diagnosed condition was a result of the lumbar spine.  

An August 16, 2006, private medical record reflected 
complaints of intermittent and burning low back pain, 
particularly in the lower lumbar spine radiating to the 
buttocks and right posterior thigh.  Other symptoms included 
numbness in the right lower leg.  Pain was alleviated with 
rest and increased with back flexion.  Clinical examination 
noted pain to palpation over the bilateral sacroiliac area.  
Neurovascular examination noted a sensory deficit in the left 
distribution; however, deep tendon reflexes were 2/4 
throughout and muscle strength was normal.  Range of motion 
was noted to be limited with flexion, however no findings in 
degrees were provided.  The assessment was lumbar 
radiculitis.  An August 2006 private MRI of the lumbar spine 
concluded there was a stable dural cyst at L2-3 and noted 
degenerative disc changes, most prominent at L4-5 and L5-S1 
where there was foraminal narrowing bilaterally at L4-5.  
There was no evidence of spinal stenosis.  

A December 4, 2007, private medical record noted complaints 
of constant, mild in severity, dull, aching lower back pain, 
primarily in the lower left lumbar spine.  The pain radiated 
to the right buttock, right posterior thigh and right calf.  
Pain was precipitated by bending over the day before the 
office visit.  The Veteran denied stiffness, radicular leg 
pain, numbness or weakness of the legs.  Pain increased with 
walking.  Clinical examination reflected pain with palpation 
over the left lumbar paraspinal muscles.  The neurovascular 
examination was normal.  Muscular strength was normal.  Range 
of motion was normal and bilateral straight leg raise was 
negative.  The assessment was lumbar sprain. 

A January 14, 2008 x-ray of the lumbar spine showed 
degenerative changes. There was moderate loss of disc space 
height from L3-5 and fairly prominent osteophytosis 
throughout.  There was a mild-moderate degenerative change 
involving the posterior element facet joints in the region of 
the lumbosacral junction.  There were mural calcifications of 
the aorta.  Lateral flexion and extension views of the spine 
showed no abnormal laxity. 

A January 14, 2008, private medical record noted complaints 
of chronic episodic back pain.  The Veteran indicated 
muscular symptoms had resolved but still described chronic, 
dull, aching pain in the middle lower lumbar area.  The pain 
was mild and radiated occasionally into the left buttocks.  
The Veteran also noted there may be some mild associated 
weakness in the lower legs.  Clinical examination reflected 
the Veteran had pain with palpation over the L4-5 and L5-S1 
spinous interspace.  Neurovascular examination was normal.  
Muscle strength was 4/5.  There was limited active range of 
motion with extension, flexion, left lateral bending and 
right lateral bending; however this was not provided in 
degrees o motion. Straight leg raise was negative. 

The Veteran underwent a VA examination on August 11, 2008 to 
assess the severity of the spine.  The examiner reviewed the 
claims file and considered the Veteran's complaints of 
falling secondary to leg weakness, daily pain along the 
thoracic spine, lower back and both paravertebral muscles of 
the lumbar spine.  The severity was a 7-8 on a scale of 10.  
Pain increased with movement and at night.  He described 
constant radiation of pain form the lower back to both legs 
to the heels.  Radiating pain was rated as 7 on a scale of 10 
and was associated with weakness and numbness.  He indicated 
the radiating pain was constant but at other times related it 
occurred about 70 percent of the time.  He described 
paraesthesia and weakness but noted no functional loss.  He 
denied bladder or bowel dysfunction.  He indicated pain 
worsened with every step and noted it was difficult to get up 
from a chair as that caused radiating pain down his legs.  He 
treated with medication and explained rest, stopping 
activities and heat alleviated pain.  

Clinical examination reflected widespread muscle atrophy 
consistent with aging.  The calf of the left leg appeared 
slightly smaller than the right one and the examiner 
indicated this had an undetermined etiology.  Gait was normal 
and posture was erect.  He walked with out assistive devices.  
The back was symmetric without gross deformity or apparent 
scoliosis.  There was tenderness on palpation along the lower 
portion of thoracic and lumbar spine.  Deep tendon reflexes 
were +2/4 and equal bilaterally throughout.  Sensory 
examination reflected good sensation to pinprick and light 
touch throughout all dermatomes in the upper and lower 
extremities.  Straight leg rising resulted in complaints of 
tenderness and discomfort in the lower back with elevation of 
the left leg at about 100 and elevation of the right leg at 
about 350.  However, straight leg rising did not reveal 
symptoms of radiculopathy at that time. Romberg was grossly 
unsteady and heel to toe walk demonstrated poor balance of 
unknown etiology.  Range of motion of the thoracolumbar spine 
while sitting was 0-80.  While standing there was a 
considerable discrepancy with forward flexion of 0-10.  
Extension was 0-14 with discomfort.  Right and left lateral 
flexion was found to 0-18 with discomfort.  Right and left 
lateral rotation was found from 0-40 degrees.  There was 
discomfort or difficulty with range of motion testing.  There 
was no edema, effusion, tenderness, deformities, weakness, 
fatigability or instability.  Additional limitation of motion 
due to flare-ups could not be determined without resorting to 
speculation.  

X-ray of the thoracic spine showed findings consistent with 
diffuse idiopathic skeletal hyperostosis.  No significant 
interval change was noted.  X-ray of the lumbar spine showed 
degenerate changes of L3-4 and L4-5. No significant interval 
change was noted.  The diagnosis was diffuse idiopathic 
skeletal hyperostosis of the thoracic spine, not worsened 
beyond natural progression and degenerative joint disease 
with degenerative disc disease at lumbar L3-4 and L4-5 with 
no objective findings of radiculopathy.  The examiner 
indicated that the subjective complaints and clinical 
responses did not appear to be adequately explained by 
objective evidence. Specifically there were major 
discrepancies between ranges of motion while sitting than 
wile standing.  The examiner could not say without 
reservation to what degree lack of effort or potent 
psychosocial overlays impacted the observations and created 
an apparent functional limitation.  

The Veteran underwent a VA examination in March 26, 2009.  
The examiner reviewed the claims file and considered the 
Veteran's complaints of pain, stiffness, weakness, 
fatigability and lack of endurance along with his reports of 
his legs going out.  He indicated pain was constant and daily 
and rated it as a 6 on a scale of 10.  He reported it 
radiated to both lower extremities, more in the right than 
the left and indicated he fell frequently.  Flare-ups were 
rated as a 7 and occurred every other day.  Flare-ups 
occurred with movement and lifting.  Pain was alleviated by 
stopping activities and lying down.  He denied physical 
therapy or injections but indicated he treated with 
medication and heat packs.  

Neurological examination reflected the gait was normal and no 
assistive devices were required.  There were no apparent 
deformities of the neck or back and no apparent scoliosis.  
There was no exaggerated thoracic kyphosis or lumbar 
lordosis. Romberg was positive and pronator drift was 
negative.  Deep tendon reflexes were +2/4.  There was no 
evidence of ankylosis.  Muscle mass and tone were bilateral, 
equal and consistent with the Veteran's age.  There were no 
contractures or hypertrophy.  Strength testing was 5/5 and 
equal.  The Veteran could toe and heel walk for a few steps.  
He was unable to heel to toe walk.  Lack of balance appeared 
to be the primary factor for an inability to perform toe-
walk, heel-walk or heel to toe walk for extended periods.  
There was normal and equal sensation to pinprick and light 
touch bilaterally.  No focal neurologic deficits were noted.

Clinical range of motion testing reflected straight leg 
raising was negative bilaterally in seated and supine 
position.  In the seated position, the Veteran had forward 
flexion to 80 or 90 degrees.  Active range of motion was 0-35 
degrees, limited by pain.  Extension was from 0 to 20 
degrees.  Left lateral flexion and right lateral flexion were 
from 0 to 20 degrees.  Rotation was found from 0 to 15 
degrees bilaterally.  There was no additional limitation of 
motion after at least three repetitions.  X-rays of the 
thoracic spine illustrated there was diffuse bridging 
osteophytes, consistent with diffuse idiopathic skeletal 
hyperostosis (DISH) and there was degenerative disc disease 
and degenerative facet disease of the lumbar spine.  The 
diagnosis was degenerative disc disease, thoracic and lumbar 
spine with moderate functional impairment.  The examiner 
indicated that despite subjective complaints there were no 
objective findings to support a diagnosis of radiculopathy.  
Further, there was no physiologic phenomenon inherent in the 
Veteran's spine disability that accounted for differing range 
of motion measurements observed when sitting and standing. 

An August 31, 2009, private record noted complaints of 
intermittent and burning back pain in the lower lumbar spine 
which radiated to the left and right buttock and posterior 
thigh.  Symptoms included radicular bilateral leg pain and 
weakness.  The Veteran denied numbness of the legs.  There 
was some relief with rest and pain increased with back 
flexion and there was pain and joint stiffness in the 
morning.  Clinical examination reflected pain over the L3-4 
and L4-5 spinous interspace.  Neurovascular examination 
included a normal sensory exam of T12 through S5.  Deep 
tendon reflexes were 0/4 left patellar and 2/4 in right 
patellar and both Achilles.  There was limited active range 
motion with extension, flexion, bilateral lateral bending and 
bilateral rotation.  Straight leg raise was negative.  The 
assessment was lumbar radiculitis.  An August 31, 2009 x-ray 
of the lumbar spine showed no acute fracture but demonstrated 
multilevel degenerative changes.  There was also 
calcification of the abdominal aorta.  

The Veteran also consistently described pain of the lower 
back radiating to the lower extremities resulting in 
difficulty walking, running and performing other activities, 
in his August 2004 claim, January 2005 Notice of 
Disagreement, September 2005 Substantive Appeal and other 
statements submitted to the RO.  Beginning in August 2008 the 
Veteran indicated his left leg gave out on him and noted his 
right leg had previously given way on two occasions.  In 
February 2009 the Veteran explained the left leg gave way 
causing him to fall and the right leg recently gave way.  The 
Veteran felt the increased falling was a result of the 
deterioration of the spine.  He also explained he was able to 
be more flexible when sitting but when standing his legs did 
not work well.

Evaluation of Limitation of Motion
Due to Arthritis for the Period Prior to August 11, 2008   

As was noted in the Introduction section of this decision, 
although the RO continued to provide separate evaluations for 
the thoracic spine and the lumbar spine under an old 
regulatory scheme, the Board finds current regulations 
require that the arthritis of the thoracic spine and the 
arthritis of the lumbar spine should be evaluated together as 
a thoracolumbar disability under Diagnostic Code 5242.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Specifically, Diagnostic Code 5010, requires evaluation under 
Diagnostic Code 5003 for degenerative arthritis.  Diagnostic 
Code 5003 is clear that the disability should be rated under 
the limitation of motion of the joint involved.  It is only 
when the condition is noncompensable under the limitation of 
motion regulations that an evaluation for x-ray evidence of 
arthritis may be provided.  As will be described below, the 
evidence during this period indicates the arthritis 
manifested with compensable limitation of motion.  As the 
Veteran's disability is appropriately rated upon limitation 
of range of motion, an evaluation under 5010 is no longer 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5003 (noting that arthritis may be evaluated on x-ray 
evidence of involvement of joints in the absence of 
limitation of motion.).  

Having determined the arthritis should be evaluated under 
Diagnostic Code 5242, the Board finds that assigning separate 
evaluations for the thoracic spine and the lumbar spine would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
pyramiding.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14. Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262. 

Examining the limitation of motion codes for the spine 
indicates that the thoracic and lumbar spine are evaluated 
together.  In fact, the General Rating Formula for Diseases 
and Injuries of the Spine clearly provides for the 
thoracolumbar spine to be rated as one.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242, General Rating Formula for Diseases and 
Injuries of the Spine.  While Note (6) following the code 
specifically allows for separate evaluation for the cervical 
spine and the thoracolumbar spine, there is no such provision 
allowing for separate ratings of the thoracic spine and the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
Note 6.

The thoracic and lumbar spine were initially provided 
separate rating under Diagnostic Code 5010 for x-ray evidence 
of arthritis.  Such a finding is allowed when the evaluation 
is strictly based upon x-ray evidence of arthritis as the x-
ray evidence would involve a separate area and thus be a 
separate manifestation.  However, the Veteran's arthritis 
manifested with limitation of motion to a compensable degree 
under Diagnostic Code 5242.  As such, the arthritis of the 
thoracolumbar spine must be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242.  This 
General Formula would rate both the thoracic spine and the 
lumbar spine by measuring the limitation of flexion or the 
overall limitation of motion of the spine.  In other words, 
providing separate evaluations for the thoracic spine and the 
lumbar spine would result in the same limitation in flexion 
being evaluated twice.  Accordingly, the Veteran's arthritis 
of the thoracic spine and lumbar spine will be combined and 
be evaluated under Diagnostic Code 5242. 

Significantly, for this time period the evidence reflects no 
treatment which would warrant an increased rating from August 
20, 2003, until October 13, 2004.  See 38 C.F.R. § 3.400 
(noting that the effective date for an increased evaluation 
can be as early as 1 year prior to the date of receipt of 
claim).  Specifically, while the Veteran submitted private 
records during that period that noted treatment of the back 
and complaints of pain, the records failed to provide any 
findings of limitation of motion which could be applied to 
the Schedule for Rating Criteria.  

Beginning October 13, 2004, the evidence reflects forward 
flexion to 60 degrees, with pain beginning at 40 degrees.  
This finding would warrant a 20 percent evaluation under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

However, during this period, there is no evidence indicating 
an evaluation in excess of 20 percent is warranted.  
Specifically, none of the evidence reflects limitation of 
flexion to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  While private records reflect 
pain and limited motion, the records fail to reflect the 
limited motion in degrees or otherwise provide findings which 
could be applied to the Schedule for Rating Criteria.  The 
law requires that VA ascertain the severity of a disorder by 
competent evidence, measured by specific rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, records 
such as the August 2006 and January 2008 private record can 
not be used to support an increased evaluation.  

The Board also considered whether evaluating the Veteran's 
condition under Diagnostic Code 5243 for intervertebral disc 
syndrome would result in a higher evaluation.  However, there 
is no evidence that the Veteran's arthritis of the 
thoracolumbar spine ever resulted in incapacitating episodes 
requiring bed rest prescribed by a physician and treatment 
prescribed by a physician.  In fact, during the October 13 
and November 5, 2004 VA examinations the Veteran denied any 
incapacitating episodes during the prior year.  As such, the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is inapplicable to the present case.

The evidence reflects the Veteran has repeatedly reported 
pain and limitation of motion associated with his lumbar 
spine disability.  However, the VA examinations have 
considered the result of painful motion and delineated the 
effect of painful motion in degrees.  For example, the 
October 13, 2004 VA examination clearly indicated that 
flexion was limited to 40 degrees when pain was considered.  
Applying this finding to the Schedule for Rating Criteria 
still results in a 20 percent evaluation.  Furthermore, the 
examiner clearly indicated that repetitive use did not result 
in any additional limitation of motion.  Therefore, the 20 
percent disability rating assigned contemplates the effects 
of the Veteran's complaints of pain, fatigue, swelling and 
weakness, and an increased disability rating based solely on 
pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic 
Codes 5242; DeLuca, 8 Vet. App. at 202.

Evaluation of Limitation of Motion
Due to Arthritis for the Period from August 11, 2008, to 
March 25, 2009

The evidence during this period supports an increased 40 
percent evaluation.  Specifically, the August 11, 2008 VA 
examination noted forward flexion was limited to 10 degrees 
when standing.  While the Veteran had significantly more 
flexion while sitting, as explained above, the rating is 
based upon a neutral position of 0 degrees when standing.  
Therefore, an increased evaluation to 40 percent is 
warranted.  

An evaluation in excess of 40 percent is not warranted as 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Rather, the evidence clearly 
demonstrates the Veteran has continued to retain motion in 
his lower back, albeit severely limited. 

The Veteran continued to report pain and limitation of motion 
associated with his lumbar spine disability during this 
period.  However, while the Veteran has significant pain 
which limits his activities, there is nothing in the record 
that suggests the pain resulted in the Veteran keeping his 
spine fixed in flexion or extension and results in difficulty 
walking because of limited line of vision, restricted opening 
of the mouth and chewing, limited breathing due to 
diaphragmatic respiration, gastrointestinal symptoms due to 
pressure of the coastal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or 
dislocation or neurologic symptoms from nerve root 
stretching.  In other words, any additional limitation due to 
pain does not more nearly approximate a finding of 
unfavorable ankylosis of the entire thoracolumbar spine.  
Accordingly, an increased disability rating based solely on 
pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic 
Codes 5242; DeLuca, 8 Vet. App. at 202.

The Board also considered whether evaluating the Veteran's 
condition under Diagnostic Code 5243 for intervertebral disc 
syndrome would result in a higher evaluation.  However, there 
is no evidence that the Veteran's arthritis of the 
thoracolumbar spine resulted in incapacitating episodes 
requiring bed rest prescribed by a physician and treatment 
prescribed by a physician during this period.  Rather, the VA 
and private records reflect complaints and treatment for back 
pain and indicate the Veteran treated with medication, heat 
and cold; however the Veteran was never prescribed bed rest 
during this time.  As such, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is inapplicable to the present case.

Evaluation of Limitation of Motion
Due to Arthritis for the Period Beginning March 26, 2009

Examining the evidence for the period beginning March 26, 
2009, reflects an evaluation in excess of 20 percent is not 
warranted.  Specifically, the March 26, 2009, VA examination 
reflected forward flexion limited to 35 degrees while 
standing.  There is no indication the Veteran was limited to 
30 degrees or less to warrant continuation of the higher 40 
percent evaluation.  Nor is there any evidence of favorable 
ankylosis of the entire thoracolumbar spine.  In fact, the 
March 2009 VA examination specifically found there was no 
ankylosis.  Additionally, the subsequent August 31, 2009, 
private record demonstrated the Veteran retained motion, 
albeit limited, in his back. 

The Veteran continued to describe pain and limited motion 
associated with his lumbar spine disability and records 
indicate the Veteran has treated with medication.  However, 
the VA examinations have considered the result of painful 
motion and delineated the effect of painful motion in 
degrees.  The March 26, 2009, VA examination specifically 
indicated that there was no additional limitation of motion 
after at least three repetitions.  Therefore, the current 
disability rating assigned contemplates the effects of the 
Veteran's complaints of pain, fatigue, swelling and weakness, 
and an increased disability rating based solely on pain is 
not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 
5242; DeLuca, 8 Vet. App. at 202.

Once again the Board considered whether evaluating the 
Veteran's condition under Diagnostic Code 5243 would result 
in a higher evaluation.  However, there is no evidence that 
the Veteran's arthritis of the thoracolumbar spine resulted 
in incapacitating episodes requiring bed rest prescribed by a 
physician and treatment prescribed by a physician during this 
period.  As such, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is inapplicable to 
the present case.

Evaluation of Neurological Manifestations

As noted above, the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Upon review the 
evidence of record and affording the Veteran the benefit of 
the doubt, the Board is of the opinion that the Veteran's 
arthritis of the thoracolumbar spine resulted in radiculitis 
of the bilateral extremities and separate evaluations for 
mild incomplete paralysis of the sciatic nerve are warranted.  

In rating neurological symptoms, the site and character of 
the injury and the relative impairment in motor function, 
trophic changes, or sensory disturbances are to be 
considered. 38 C.F.R. § 4.120.  When peripheral neuropathy is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree. 38 C.F.R. § 4.124a.  Concerning 
any separate low back sciatic radiculopathy, Diagnostic Code 
8520 provides for a 10 percent evaluation is warranted for 
mild incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the 
sciatic nerve; a 40 percent evaluation requires moderately 
severe incomplete paralysis; a 60 percent evaluation requires 
severe incomplete paralysis with marked muscular atrophy; and 
an 80 percent evaluation requires complete paralysis of the 
sciatic nerve.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

In the present case, the evidence clearly indicates the 
Veteran has subjective complaints of radiating pain and 
occasional weakness and "giving out" of the bilateral legs.  
The Veteran is competent to describe his radiating pain from 
the back to the bilateral buttocks and thighs.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the 
Veteran's report of pain and weakness is credible as there 
are no conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken. See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed.Cir. 2006); Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table) (noting that in evaluating 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the Veteran).

While the Veteran consistently described radiating pain, the 
neurological examinations frequently resulted in no objective 
evidence to support the findings.  For example, private 
records dated in December 4, 2007, January 14, 2008, and 
August 31, 2009, reflect subjective complaints of pain in the 
lower extremities but indicate the sensory examination and 
straight leg raise were normal.  Additionally, VA 
examinations consistently failed to conclude there was 
radiculopathy.  For example, the June 28, 2006, VA 
examination explained the EMG was negative for radicular 
findings.  The August 11, 2008, VA examination reflected 
sensation was intact thought all dermatomes and although the 
straight leg rising resulting in pain, the examiner indicated 
the straight leg rising did not reveal symptoms of 
radiculopathy.  Furthermore, given the conflicting reports of 
radiculopathy, the Board specifically remanded the claim in 
December 2008 for another VA examination to assess whether 
there were any related neurological findings.  After 
reviewing the record and performing a complete neurological 
and sensory examination, the March 26, 2009, VA examiner 
concluded there were no objective findings to support a 
diagnosis of radiculopathy.

However, there are some records that do reflect some 
neurological findings and would support a separate 
compensable evaluation.  For example, the October 6, 2004, 
private record noted decreased sensation to light touch and 
pain in the L5 distribution.  Additionally, the October 13, 
2004, VA examination indicated the straight leg raise was 
positive for radicular symptoms on the right.  An August 16, 
2006, private record noted some sensory deficit in the left 
distribution; however, deep tendon reflexes were normal.  
Similarly, the June 28, 2006, VA examination noted some 
findings of decreased reflex in the right Achilles tendon and 
decreased strength of the quadriceps.  Furthermore, private 
medical records, such as the August 16, 2006, record and the 
August 31, 2009, record, concluded with a diagnosis of lumbar 
radiculitis.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
the present case, the evidence clearly reflects competent and 
credible subjective complaints of pain and weakness of the 
bilateral extremities.  While there are significant periods 
when clinical evidence and neurological examinations 
reflected the Veteran had intact sensation, normal reflexes 
and normal muscle strength, there have also been times when 
the objective clinical evidence supported a finding of 
radiculopathy.  Therefore, the Board is of the opinion that 
the point of equipoise in the evidence has been attained.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and a separate 10 percent evaluation will be granted 
for each lower extremity. See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note 1.

Concerning other neurological symptoms, the record reflects 
the Veteran consistently denied bowel or bladder impairment 
associated with his lumbar spine.  Accordingly, separate 
disability ratings for these conditions is not warranted at 
this time.  

Conclusion

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate and assigned staged ratings for the 
limitation of motion as described above.  The Veteran's 
symptoms and the evidence of record do not support any 
further staged ratings as the symptoms remained constant 
throughout the other periods on appeal.

Finally, the disability does not warrant referral for extra- 
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- 
schedular rating. Id.

There is no evidence that warrants referral of the Veteran's 
claims for extraschedular consideration.  The rating schedule 
appears to contemplate all of the Veteran's symptoms of pain, 
limitation of motion, weakness and symptoms extending to the 
bilateral legs.  Furthermore, there is no evidence of marked 
interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards 
with regard to the Veteran's arthritis of the thoracolumbar 
spine. Accordingly, the claim will not be referred for 
extraschedular consideration.

The Board also considered whether the claim required 
additional development for consideration of a total 
disability rating due to individual unemployability (TDIU).  
Specifically, the Court recently held that a request for TDIU 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation. Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  In other words, if the claimant 
or the record reasonably raises the question of whether the 
Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based 
on individual unemployability as a result of that disability 
is warranted. Id at 455.

In the present case, neither the Veteran nor the record 
raised a claim of unemployability due to the service-
connected thoracolumbar spine.  Rather, the record reflects 
the Veteran is retired and has not otherwise asserted he 
could work but for the spine disability.  Accordingly, a 
remand for consideration of TDIU is not warranted.


ORDER

For the period from August 10, 2003, until August 10, 2008, 
an evaluation in excess of 20 percent for arthritis of the 
thoracolumbar spine is denied.

For the period from August 11, 2008, until March 25, 2009, a 
40 percent evaluation for arthritis of the thoracolumbar 
spine is granted.

For the period beginning March 26, 2009, an evaluation in 
excess of 20 percent for arthritis of the thoracolumbar spine 
is denied.

A separate 10 percent disability rating for radiculopathy of 
the right lower extremity is granted.

A separate 10 percent disability rating for radiculopathy of 
the left lower extremity is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


